   Case 5:18-cv-01756-GW-SP Document 36 Filed 01/24/19 Page 1 of 4 Page ID #:315


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 18-1756-GW(SPx)                                          Date      January 24, 2019
 Title             Jose F. Alfaro v. Real Value Properties, LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                    Jose F. Alfaro, PRO SE                                    Jacob M. Clark
 PROCEEDINGS:                 DEFENDANTS’ MOTION TO DISMISS THE FIRST AMENDED
                              COMPLAINT AND MOTION TO STRIKE [31]


The Court’s Tentative Ruling is circulated and attached hereto. Court confers with the parties. For
reasons stated on the record, Defendants’ Motion is continued to February 25, 2019 at 8:30 a.m. Plaintiff
will have until February 25, 2019 to file a response. Defendants’ reply is to be filed by February 15,
2019.




                                                                                                   :     05
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 5:18-cv-01756-GW-SP Document 36 Filed 01/24/19 Page 2 of 4 Page ID #:316



Alfaro v. Real Value Properties, LLC, Case No. 5:18-cv-01756 -GW (SPx)
Tentative Ruling on Motion to Dismiss the First Amended Complaint and Motion to Strike



I. Background1
              Plaintiff Jose F. Alfaro (“Plaintiff”) sues Defendants Real Value Properties, LLC; Real
Value Loans, LLC; Alan Levy; Leonard Levy; Brandon Taitz; Justin Druian; and Does 1 through
20 (collectively, “Defendants”) for: (1) declaratory and injunctive relief for violations of 15 U.S.C.
§§ 1601, 1635, 1638, 1639, and Regulation Z; (2) declaratory and injunctive relief for violation of
12 C.F.R. §226; (3) declaratory and injunctive relief for violations of 12 U.S.C. § 2601; (4)
declaratory and injunctive relief for violation of 12 U.S.C. §2610; (5) declaratory and injunctive
relief for violation of the Mortgage Reform and Anti-Predatory Lending Act pursuant to Dodd-
Frank Title XIV; (6) declaratory and injunctive relief for violations of the Racketeer Influenced
Corrupt Organizations Act; (7) declaratory and injunctive relief for conspiracy to violate the
Racketeer Influenced Corrupt Organizations Act; (8) declaratory and injunctive relief for
violations of FDCPA; (9) declaratory and injunctive relief for violation of California Business &
Professions Code § 17200; and (10) declaratory and injunctive relief. See generally First Amended
Complaint (“FAC”), Docket No. 29. Plaintiff primarily complains that the Defendants engaged in
“abusive or unfair lending practices.” See id. at 6.
              Now before the Court is Defendants’ motion to dismiss the FAC.2 See Motion to Dismiss
the First Amended Complaint and Motion to Strike (“Motion”), Docket No. 31. Plaintiff failed to
file an opposition or anything that the Court could construe as an opposition. See Docket.
Defendants filed a reply in support of the Motion. See Reply Memorandum Re: No Opposition to
the Motion to Dismiss the First Amended Complaint and Motion to Strike (“Reply”), Docket No.
33. On January 10, 2019, the Court issued a tentative ruling indicating that it would dismiss this

                                                            
1
  This tentative ruling is substantially similar to that issued on January 10, 2019. See generally Jan. 10, 2019 Civil
Minutes, Docket No. 34. The Court has added more information to Section I and has altered Section III accordingly.
 
2
  On November 1, 2018, the Court granted a prior motion to dismiss the original Complaint without prejudice. See
Nov. 1, 2018 Civil Minutes, Docket No. 28. In its order, the Court noted the “sheer disorganization in the
Complaint” and thereafter granted the motion to dismiss because: (1) certain of Plaintiff’s Truth in Lending Act
claims sought damages from parties that were not liable under that statute; (2) other causes of action were barred by
the relevant statute of limitations; (3) Plaintiff had no right to seek recession under 15 U.S.C. § 1635; and (4) in
certain other of his claims, Plaintiff did not have a private right of action. Id. Finally, at the conclusion of its ruling,
the Court cautioned the Plaintiff that if: “if he does not cure the issues discussed herein, the Court will dismiss the
first amended complaint without leave to amend.” Id. at 11.

                                                               1
Case 5:18-cv-01756-GW-SP Document 36 Filed 01/24/19 Page 3 of 4 Page ID #:317



lawsuit without prejudice if Plaintiff failed to timely file an opposition to the Motion or a request
for a continuance. See Jan. 10, 2019 Civil Minutes (“TR”), Docket No. 34 at 2. Plaintiff appeared
at that hearing, and with the assistance of Deputy Clerk to translate the Court told Plaintiff in
Spanish that he would have until January 18, 2019 to file a response to the Court’s tentative ruling.
As of January 22, 2019, four days after that deadline passed, Plaintiff has yet to file a response to
the Motion or to the Court’s tentative ruling.
II. Analysis
              Pursuant to Local Rule 7-12, “[t]he failure to file any required document, or the failure to
file it within the deadline, may be deemed consent to the granting or denial of the motion, with the
exception that a motion pursuant to [Federal Rule of Civil Procedure] 56 may not be granted solely
based on the failure to file an opposition.” L.R. 7-12; see also Ghazali v. Moran, 46 F.3d 52, 54
(9th Cir. 1995) (affirming the grant of an unopposed motion to dismiss, deeming a pro se litigant’s
failure to oppose as consent to granting the motion).
              Before dismissing an action for noncompliance with a local rule, a district court must weigh
several factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
disposition of cases [on] their merits; and (5) the availability of less drastic sanctions.” Id. at 53
(quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986) (internal quotation marks
omitted)). This five-factor test is in the disjunctive, meaning not all five factors must support
dismissal in order to dismiss a case. See Valley Eng’rs Inc. v. Elec. Eng’g Co., 158 F.3d 1051,
1057 (9th Cir. 1998); Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998).
              Here, the hearing on the Motion was set for January 10, 2019. According to the local rules,
Plaintiff’s opposition was therefore due by December 20, 2018. From examining the docket,
Plaintiff failed to file an opposition or anything that could be construed as an opposition or request
for a continuance by that date.3 Even after the Court explicitly gave Plaintiff a second chance to
file an opposition, as instructed in the TR at page 2 and in-person at the January 10, 2019 hearing,
Plaintiff still failed to file an opposition or alternatively a request for a continuance. The balance
of the abovementioned factors weighs in favor of dismissal. As to the first factor, the public’s
interest in the expeditious resolution of litigation, it “always favors dismissal.” Pagtalunan v.

                                                            
3
 The Court would note that Plaintiff was represented by counsel in this lawsuit up to and including the filing of his
FAC. Thereafter, his counsel withdrew and he continued in pro per status.

                                                               2
Case 5:18-cv-01756-GW-SP Document 36 Filed 01/24/19 Page 4 of 4 Page ID #:318



Galaza, 291 F.3d 639, 642 (9th Cir. 2002). As to the second factor, the Court’s need to manage
its docket, the Court would conclude that it also favors dismissal. Id. at 644 (noting “the need of
the district court in the Central District of California to manage its huge caseload.”) (Trott, J.,
concurring); Edwards v. Marin Park, Inc., 356 F.3d 1058, 1063-66 (9th Cir. 2004) (noting that
when a plaintiff does nothing, “resources continue to be consumed by a case sitting idly on the
court’s docket.”). Congestion in the Central District of California’s docket is well-known, and the
docket of this Court in particular is no exception. As to the third factor, “[a] rebuttable presumption
of prejudice to the defendant arises when a plaintiff unreasonably delays prosecution of an action.”
Murphy v. Dep’t of Children & Family, Services, No. CV 15-05347-JLS (AJW), 2016 WL 183047,
at *3 (C.D. Cal. Jan. 14, 2016). Plaintiff has made no showing to rebut this presumption, so this
factor also favors dismissal. Though the fourth and fifth factors (public policy favoring disposition
of cases on the merits and the availability of less drastic sanctions) are relevant, “those factors bear
less weight in light of Local Rule 7-12, under which all parties are advised that failing to respond
to a motion consents to the Court granting a motion to dismiss without considering the merits.”
Sowinski v. California Air Res. Bd., No. SACV-15-02123-JLS-(JCGx), 2016 WL 5886902, at *2
(C.D. Cal. Aug. 18, 2016), aff’d, 720 F. App’x 615 (Fed. Cir. 2017) (affirming dismissal with
prejudice for failure to file an opposition to a motion to dismiss); Newman v. Lamont, No. CV 11-
02379 PA (AJWx), 2011 WL 5909837, at *3 (C.D. Cal. Oct. 26, 2011) (finding that the fourth
factor favors dismissal in part because the “local rules provide notice that litigants, including those
proceeding pro se, must comply with those rules or face possible sanctions, including dismissal.”)
(citing L.R. 7-12). In balancing the aforementioned five factors, the Court would conclude that
dismissal is warranted because the majority of these factors weigh in favor of dismissal, and the
two that do not are lessened due to L.R. 7-12.
III. Conclusion
       For the foregoing reasons, the Court would DISMISS the FAC without prejudice because
the Ghazali factors cut in favor of dismissal and because Plaintiff failed to file an opposition or a
request for a continuance despite having two opportunities to do so.  
 




                                                   3
